DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Appeal Brief filed on November 5, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds for rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                       Applicant’s arguments with respect to claims 1-15, 117-120, and 122 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 15, 117, and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (United States Patent Application Publication No. US 2017/0084803 A1, hereinafter “Iwaki”) in view of Schowalter et al. (United States Patent Application Publication No. US 2014/0203311 A1, hereinafter “Schowalter”) and further in view of Nagesh et al. (USPN 5,585,671, hereinafter “Nagesh”).
In reference to claim 1, Iwaki discloses a similar device.  Figures 1-3 of Iwaki disclose an illumination device which comprises a package comprising (i) a base (4, 13) defining a recessed interior volume and (ii) a transparent lid (5) disposed over the base (4, 13) and at least partially covering the interior volume.  There is a light-emitting device which comprises a light-emitting semiconductor die (31) disposed within the interior volume.  The lid (5) is sealed to the base (4, 13).  A metallization pattern or electrode (21) is disposed on the base (4, 13) and is electrically coupled to the light-emitting device (31).  A hollow vent (15) is defined in the base (4, 13) that fluidly couples the interior volume with the atmospheric air and the light-emitting semiconductor die (31) disposed outside of the illumination device.  Iwaki does not disclose that the light-emitting semiconductor die (31) is configured to emit ultraviolet (UV) light.  However Schowalter discloses the need for packages with greater light extraction efficiency for ultraviolet light-emitting semiconductor devices (p. 1-2, paragraphs 6-11).  Iwaki states that the package provides greater light extraction efficiency (p. 4, paragraphs 74, 76).  In view of Schowalter, it would therefore be obvious to implement an ultraviolet light-emitting semiconductor device in the Iwaki structure.  Iwaki does not disclose that a first epoxy seals the lid (5) to the base (4, 31).  However Nagesh discloses the known use of an epoxy material to seal a lid to a substrate/base KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Thus in the device of Iwaki constructed in view of Schowalter and Nagesh, a first epoxy seals the lid (5) to the base (4, 31).
With regard to claim 4, the vent (15 - Iwaki, fig. 1-3) comprises one or more holes through the base (4, 13 - Iwaki, fig. 1-3).
In reference to claim 13, Iwaki discloses the use of nickel (Ni) for the metallization pattern (21, p. 3, paragraph 58).
With regard to claim 15, the light-emitting device of Iwaki constructed in view of Schowalter and Nagesh is a light emitting diode (p. 2, paragraph 51 of Iwaki, p. 1-2, paragraphs 6-11 of Schowalter).
In reference to claim 117, the vent (15 - Iwaki, fig. 1-3) is a single hole defined through the base (4, 13 - Iwaki, fig. 1-3).  The vent (15 - Iwaki, fig. 1-3) permits two-way gas exchange between the light-emitting semiconductor die (31 - Iwaki, fig. 1-3) and the atmospheric air disposed outside of the illumination device.  The vent (15 - Iwaki, fig. 1-3) is the only hole fluidly coupling the interior volume and the light-emitting semiconductor die (31 - Iwaki, fig. 1-3) with atmospheric air disposed outside of the illumination device.
With regard to claim 118, the vent (15 - Iwaki, fig. 1-3) is a single hole defined through the base (4, 13 - Iwaki, fig. 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Kung (United States Patent Application Publication No. US 2014/0292182 A1, hereinafter “Kung”).
In reference to claim 2, Iwaki does not disclose that the vent comprises one or more holes through the lid.  However fig. 1-5 and 7 of Kung disclose the use of a lid (50) covering an LED (42) which has several holes (520) through the lid in order to expel heat to the outside environment (p. 2, paragraph 20).  Kung discloses the known problem of heat dissipation in the operation of LEDs (p. 1, paragraph 4).  In view of Kung, it would therefore be obvious to implement a vent which comprises one or more holes through the lid.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Hoang et al. (USPN 6,744,131 B1, hereinafter “Hoang”).
In reference to claim 3, Iwaki does not disclose that the first epoxy seals the lid to the base at two or more discrete points with the vent being disposed between the two or more discrete points.  However Hoang discloses sealing a lid to a substrate at four outer corners to provide a non-hermetic seal to provide air flow (by the open spaces or vents between the lid and the substrate) to a semiconductor device thus cooling it (column 5, lines 56-66).  Iwaki discloses that heat dissipation is desirable in the art (p. 6, paragraph 149, p. 6-7, paragraph 150).  In view of Hoang, it would therefore be obvious to form the first epoxy at the four corners/discrete points of the lid such that an open space or vent is disposed between the four corners/discrete points.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Jung et al. (United States Patent Application Publication No. US 2012/0267671 A1, hereinafter “Jung”).
In reference to claim 5, Iwaki does not disclose implementing one or more voltage-regulation devices disposed within the interior volume and electrically coupled to the metallization pattern (116).  However figure 11 of Jung discloses a voltage-regulation device (35) that is disposed within the interior volume (15) while being electrically coupled to a metallization pattern (32).  Jung discloses that the voltage-regulation device provides the benefit of protecting the light emitting diode from reverse current (p. 6, paragraphs 152, 156).  In view of Jung, it would therefore be obvious to implement one or more voltage-regulation devices that are disposed within the interior volume and are electrically coupled to the metallization pattern in the device of Iwaki constructed in view of Schowalter and Nagesh.
With regard to claim 6, the device of Iwaki constructed in view of Schowalter, Nagesh, and Jung uses a voltage-regulation device in the form of a Zener diode (Jung – p. 6, paragraphs 152, 156).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh and further in view in view of Jung as applied to claim 5 above and further in view of Yama (USPN 5,731,631, hereinafter “Yama”).
With regard to claim 7, Iwaki does not disclose using a second epoxy which attaches the voltage regulation device to the base (4, 13).  However figure 21 of Yama discloses (column 17, lines 44-50) the known use of an epoxy (28) to attach a chip (1) to a substrate (27).  It would be obvious to use an epoxy to attach the voltage regulation device (35) to the base (10, 95) since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of Yama, it .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh and further in view of Jung and further in view of Yama as applied to claim 7 above and further in view of Chien et al. (United States Patent Application Publication No. US 2017/00200867 A1, hereinafter “Chien”).
In reference to claim 8, neither of the cited references discloses disposing a barrier material disposed between the second epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the second epoxy.  However figure 4 of Chien discloses forming an ultra-violet light barrier material (coating C) around an epoxy adhesive (P) since the epoxy adhesive cannot withstand ultra-violet light (p. 2, paragraph 21).  Chien makes it clear the degradation of materials by ultra-violet light is a known problem in the art (p. 1, paragraphs 3-5).  In view of Chien, it would therefore be obvious to dispose an ultra-violet light barrier material between the second epoxy and the interior volume such that the barrier material substantially prevents propagation of UV light emitted by the light-emitting device to the second epoxy in the device of Iwaki constructed in view of Schowalter, Nagesh, Jung, and Yama.
With regard to claim 9, the device of Iwaki constructed in view of Schowalter, Nagesh, Jung, Yama, and Chien uses a barrier material (Chien - p. 2, paragraphs 21 and 23) that reflects or blocks light.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Chien.
In reference to claim 10, Iwaki does not disclose disposing a barrier material disposed between the first epoxy and the interior volume such that the barrier material substantially prevents propagation .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh and further in view of Chien as applied to claim 10 above and further in view of Cheng (USPN 8,242,475 B1, hereinafter “Cheng”).
In reference to claim 11, neither of the cited references discloses the use of metals as an ultra-violet light barrier material.  However Cheng discloses the known use of metals such as silver, nickel, cobalt, and aluminum for blocking ultra-violet light (column 3, lines 35-39).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use metals such as silver, nickel, cobalt, and aluminum as an ultra-violet light barrier material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh and further in view of Chien as applied to claim 10 above and further in Toita et al. (United States Patent Application Publication No. US 2015/0287894 A1, hereinafter “Toita”).
In reference to claim 12, neither of the cited references discloses the use of polytetrafluoroethylene as an ultra-violet light barrier material.  However Toita discloses the known use of polytetrafluoroethylene for blocking ultra-violet light (p. 5, paragraph 33).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use polytetrafluoroethylene as an ultra-violet light barrier material.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh as applied to claim 1 above and further in view of Bonde et al. (USPN 5,099,311, hereinafter “Bonde”).
In reference to claim 14, Iwaki does not disclose that the base is shaped to define the vent between the base and the lid when the lid is sealed to the base.  However figures 6 and 7 of Bonde discloses a base (90) that is shaped to define a vent (94, 96, 98, 100, 102, 104) between the base (90) and the lid (80) when the lid (80) is sealed to the base (90) for purposes of cooling (column 7, lines 15-23).  It would be obvious to shape the base to define the vent between the base and the lid when the lid is sealed to the base because applying a known technique to improve a similar device when it does no more than yield predictable results or choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Thus claim 14 is not patentable over Iwaki, Schowalter, Nagesh, and Bonde.   

Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh as applied to claim 117 above and further in view of Kung.
In reference to claim 119, Iwaki does not disclose that the vent comprises one or more holes through the lid.  However fig. 1-5 and 7 of Kung disclose the use of a lid (50) covering an LED (42) which has several holes (520) through the lid in order to expel heat to the outside environment (p. 2, paragraph 20).  Kung discloses the known problem of heat dissipation in the operation of LEDs (p. 1, paragraph 4).  In view of Kung, it would therefore be obvious to implement a vent which comprises one or more holes through the lid.

Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh as applied to claim 117 above and further in view of Hoang.
In reference to claim 120, Iwaki does not disclose that the first epoxy seals the lid to the base such that there is vent in the form of a single hole in the first epoxy.  However Hoang discloses sealing a lid to a substrate to provide a non-hermetic seal, by providing a gap or hole in the adhesive sealing material to provide air flow to a semiconductor device thus cooling it (column 5, lines 56-66).  Iwaki discloses that heat dissipation is desirable in the art (p. 6, paragraph 149, p. 6-7, paragraph 150).  In view of Hoang, it would therefore be obvious to form a gap or hole in the first epoxy in the device of Iwaki constructed in view Schowalter and Nagesh.

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Schowalter and further in view of Nagesh as applied to claim 117 above and further in view of Iwayama et al. (United States Patent Application Publication No. US 2015/0016072 A1, hereinafter “Iwayama”).
In reference to claim 122, Iwaki does not disclose that the light-emitting device (31) is not connected to the package by wire bonds.  However Iwayama discloses that flip-chip mounting a device instead of wire bonding a device provides the benefit of a reduced height in the package (p. 1, paragraph 7).  Iwaki discloses that a package with a reduced height is a known goal in the art (p. 1, paragraphs 6-7).  In view of the above, it would therefore be obvious to mount the light-emitting device (31) in the package by flip-chip mounting instead of wire bonding.

Allowable Subject Matter
Claims 16-18, 20, 24-28, 116, and 123-127 were allowed in a previous Office action.
The following is a statement of reasons for the indication of allowable subject matter: the reasons for the allowability of claims 16-18, 20, 24-28, 116, and 123-127 were discussed in a previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/KEVIN QUINTO/Examiner, Art Unit 2817